DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “grooves” (Claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1,3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6418722 to Arnold in view of US Publication 20170067472 to Day.
As to claim 1, Arnold discloses A bearing structure comprising: a sleeve (at 28 inside of 46) provided so as to surround an outer circumference of a rotary shaft (22) that rotates about a center axis line and configured to rotate together with the rotary shaft; collars provided so as to abut against both ends in the center axis line direction of the sleeve (42,44), respectively, having a larger diameter than the sleeve, and configured to rotate together with the rotary shaft; and a bearing arranged on an outer circumference side of the sleeve (52) and between the collars, wherein the bearing functions as a journal bearing that supports the rotary shaft in a radial direction via the sleeve and functions as a thrust bearing that supports the rotary shaft in a thrust direction via the collars (disclosed as functioning to bear in the thrust direction [ABS] but would inherently act to dampen in a journal capacity as disclosed as oil passes between narrow passage 54, 46 under pressure to apply damping to disc sections 42,44; see specifically Col 2, Line 63-Col 3, Line 11).
While it is not expressly claimed in the claim, the collar section of Arnold does not expressly disclose where the collars are separate from the sleeve, which is taught in a similar configuration by Day (Fig 1,3).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Arnold to include where the collars are separate from the sleeve using the teachings of Day so as to allow for easier manufacture of separate parts and assembly of the bearing internal to the end collars. Further It would have been obvious to one having ordinary skill in the art at the time the invention was made to include where the collars are separate from the sleeve, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
As to claim 3, Arnold discloses a lubricant supply hole with downstream side opened to an inner circumference side of the bearing is formed in the bearing (oil passage hole visible at 52 Fig 1).
As to claim 4, Arnold discloses a turbocharger comprising: an impeller; a rotary shaft to which the impeller is attached; and the bearing structure according to claim 1 that supports the rotary shaft (Fig 1), wherein the rotary shaft comprises a small diameter portion (22), a large diameter portion (63), and a step part connecting the small diameter portion to the large diameter portion (at 50/63), wherein the sleeve and the collars are provided to the small diameter portion (42,44,36 on 22), and wherein one of the collars on the large diameter portion side is provided so as to abut against the step part (44 at 63), the turbocharger further comprising a fastener that is attached to an end of the rotary shaft on the small diameter portion side and presses the collars and the sleeve toward the step part side (74).
As to claim 5, Arnold discloses comprising a journal bearing provided to the large diameter portion (66), wherein the sleeve has substantially the same outer diameter as the large diameter portion (46,64 Fig 1).

Claims 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6418722 to Arnold in view of US Publication 20170067472 to Day as applied to claim 1 above and further in view of US Publication 20180073553 to Kleinsehmidt.
As to claim 2, Arnold does not expressly disclose oil grooves are formed at both ends in the center axis line direction of the bearing.
Kleinsehmidt discloses how grooves are formed at both ends of a central bearing to assist in journal bearing and thrust bearing effectiveness (21.5).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Arnold to include oil grooves are formed at both ends in the center axis line direction of the bearing using the teachings of Kleinsehmidt to tailor the pressure requirements of the bearing arrangement as needed.
Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6418722 to Arnold in view of US Publication 20170067472 to Day and further in view of US Patent 587332 to Johnston.
As to claim 6, Arnold discloses assembly method (Col 3, Line 61-67) of a turbocharger comprising an impeller, a rotary shaft to which the impeller is attached and that rotates about a center axis line, and a bearing structure that pivotably supports the rotary shaft, wherein the rotary shaft comprises a small diameter portion, a large diameter portion, and a step part connecting the small diameter portion to the large diameter portion, wherein the bearing structure comprises a sleeve surrounding an outer circumference of the rotary shaft, collars provided so as to abut against both ends in the center axis line direction of the sleeve, respectively, and having a larger diameter than the sleeve, and a bearing arranged on an outer circumference side of the sleeve and between the collars, wherein the bearing functions as a journal bearing that supports the rotary shaft in a radial direction via the sleeve and functions as a thrust bearing that supports the rotary shaft in a thrust direction via the collars (as cited and rejected in the Claims above).  While Arnold does not go into much detail about assembly Johnson discloses how such assembly of similar designs are commonly understood and obvious in the art (Col 5, Line 57-Col 6, Line 22).
At the time of invention, it would have been obvious to one of ordinary skill in the art to assemble the modified Arnold such that the assembly method comprising: an arrangement step of inserting the collars and the sleeve to the small diameter portion and arranging the bearing between both the collars; an abutting step of abutting one of the collars against the step part; and a fixing step of pushing and fixing the impeller, the collars, and the sleeve against the step part by fixing a fastener to the small diameter portion using the teachings of Johnson as this would have been a reasonable and obvious set of steps to assemble the device based on parts requirements and space available to secure the components in the desired order for the finished product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746